                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:19-CR-00353-FL-1

UNITED STATES OF AMERICA                :
                                        :
               v.                       :
                                        :
MICHAEL RAEKWON RYNER                   :

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on February 13, 2020, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(1), made applicable to this proceeding by virtue of 28

U.S.C. ' 2461(c), as a firearm and ammunition used in knowing violations of 18 U.S.C.

§§ 922(g)(1) and 924, to wit:

      (a)      A Springfield Armory, XD-9 9mm pistol, serial number US859914; and

      (b)      Any and all related ammunition, to include 9 (nine) 9mm Luger bullets.

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                            1




            Case 5:19-cr-00353-FL Document 41 Filed 06/10/20 Page 1 of 2
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This 10th day of June, 2020.




                                       ________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                         2




           Case 5:19-cr-00353-FL Document 41 Filed 06/10/20 Page 2 of 2
